Citation Nr: 1143255	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 17, 1997, for the grant of service connection for schizophrenia and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

During the pendency of this appeal, the Veteran claimed clear and unmistakable error (CUE) with an August 1977 rating decision that previously denied entitlement to service connection for anxiety and depression.  Although intended as part of his appeal seeking an earlier effective date here, the Board concludes the matter is not properly before the Board here and is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  The RO issued a rating decision in November 2004 granting service connection for schizophrenia and posttraumatic stress disorder (PTSD), effective June 17, 1997, the date of a claim to reopen.  Although provided notice thereof, the Veteran did not perfect an appeal. 

2.  In September 2008, the Veteran filed a claim for entitlement to an effective date prior to June 17, 1997 for the grant of schizophrenia and PTSD. 


CONCLUSION OF LAW 

The claim of entitlement to an effective date prior to June 17, 1997, for the grant of service connection for schizophrenia and PTSD is denied as a matter of law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Although VA has statutory and regulatory notice and duty to assist, those provisions are not applicable herein where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326. 

In April 1972 and March 1976, the Veteran filed a claim seeking entitlement to service connection for a "nervous condition."  The claim was denied in August 1977 and, although the Veteran was provided notice of that rating decision and notice of his appellate rights in September 1977, the Veteran did not submit an appeal.

In June 1997, the Veteran submitted "new and material evidence" to reopen the issue of entitlement to service connection for a "nervous disorder," to include anxiety and depression.  The RO captioned and evaluated the claim as one to reopen the issue of entitlement to service connection for a nervous disorder, and initially denied the claim.  In the interim, the Veteran also received diagnoses of schizophrenia and PTSD.  After remands from the Board for further development in April 2002 and November 2003, the Veteran was ultimately awarded service connection for schizophrenia and PTSD in a November 2004 rating decision.  The November 2004 rating decision assigned the Veteran a 100 percent disability rating, effective June 17, 1997, the date of the Veteran's claim to reopen.  

After the claim was granted and the initial rating and effective date were assigned, the Veteran was provided notice of the rating decision and notice of his appellate rights in November 2004, but he did not submit an appeal.

In September 2008, the Veteran filed a claim for entitlement to an earlier effective date for the grant of service connection for schizophrenia and PTSD.  The Veteran perfected this appeal in May 2009, and the claim has been certified to the Board for appellate review. 

As discussed above, the Veteran originally filed a claim of entitlement to service connection for a nervous disorder in 1972 and 1976.  At that time, the Veteran was afforded a VA examination in February 1977, which diagnosed the Veteran with chronic anxiety and depressive reaction with multiple psychophysiologic disturbances.  The Veteran's service treatment records indicated complaints and treatment for manifestations of erectile dysfunction, anxiety, nervousness and tenseness.  The RO, in an August 1977 rating decision, determined that the Veteran's psychiatric diagnoses pre-existed his military service and was not aggravated therein.  The Veteran did not appeal this decision.

The Veteran filed a claim to reopen in June 1997.  Eventually, the Veteran was also diagnosed with schizophrenia and PTSD, which in a July 2004 VA examination was medically linked to his in-service complaints of erectile dysfunction, anxiety, nervousness and tenseness.  Based on subsequent medical evidence, the RO awarded the Veteran service connection for schizophrenia and PTSD in a November 2004 rating decision.  The Veteran did not appeal this decision.

It is clear from the Veteran's submitted statements and testimony before the Board that he does not dispute the fact that he did not appeal the 1977 rating decision or the 2004 rating decision.  It is clear, moreover, that the Veteran does not dispute his current 100 percent rating.  

Rather, the claim at issue here in wholly concerns whether the Veteran is entitled to an effective date prior to June 17, 1997, for the grant of service connection of schizophrenia and PTSD.  Despite the Veteran's various claims regarding the handling of his case in 1977, his current appeal bears no relationship to the Veteran's 1970s claim of entitlement to service connection for a nervous disorder, or the denial thereof.

After a rating decision that grants service connection and assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to clear and unmistakable error in the relevant rating decision, the claim must be denied as a matter of law.  Id.

The November 2004 rating decision, which granted service connection for schizophrenia and PTSD rated as 100 percent disabling, effective June 17, 1997, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran has not alleged that the RO committed CUE within the November 2004 rating decision, which assigned an effective date of June 17, 1997.  Consequently, the Veteran's September 2008 claim of entitlement to an effective date prior to June 17, 1997 for the grant of service connection for schizophrenia and PTSD is a free standing claim for entitlement to an earlier effective date and, thus, is denied as a matter of law.  Rudd, 20 Vet. App., at 299; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than June 17, 1997 for the grant of service connection for schizophrenia and post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


